 Case 4:19-cv-00364-ALM Document 47 Filed 01/28/20 Page 1 of 4 PageID #: 331



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

DAIRY CLEAN PRODUCTS, INC.                                §
d/b/a PROXY-CLEAN PRODUCTS,                               §
                                                          §
         Plaintiff,                                       §
                                                          §
v.                                                        §
                                                          §
KANTERS ANIMAL HEALTH, LLC,                               §
KANTERS SPECIAL PRODUCTS B.V.,                            §
KSP HOLDING B.V., and                                     §
ANIMAL HEALTH                                             §
INTERNATIONAL, INC.,                                      §
                                                          §
                  Defendants.                             §
-----------------------------------------------------------   CIVIL ACTION NO. 4:19-cv-00364-ALM
ANIMAL HEALTH                                             §
INTERNATIONAL, INC.,                                      §
                                                          §
         Cross-Claim Plaintiff,                           §
                                                          §
v.                                                        §
                                                          §
KANTERS ANIMAL HEALTH, LLC,                               §
                                                          §
         Cross-Claim Defendant.                           §


      ORDER GRANTING MOTION TO AMEND THE SCHEDULING ORDER TO
                    EXTEND ALL DATES BY 60 DAYS
       Based upon the parties’ Agreed Motion To Amend The Scheduling Order To Extend All

Dates By 60 Days (Dkt. #46) the Court makes and enters the following Order:

        IT IS HEREBY ORDERED that:

        1.       The Motion is GRANTED in part and the deadlines of the case are as follows:




                                                         1
Case 4:19-cv-00364-ALM Document 47 Filed 01/28/20 Page 2 of 4 PageID #: 332



                                  DEADLINES


March 15, 2020     Mediation deadline

April 12, 2020     Disclosure of expert testimony pursuant to Fed.
                   R. Civ. P. 26(a)(2) and Local Rule CV-26(b) on
                   issues for which the party bears the burden of
                   proof.

April 26, 2020     Deadline for Plaintiff to file amended pleadings.
                   (A motion for leave to amend is required.)

May 9, 2020        Disclosure of expert testimony pursuant to Fed.
                   R. Civ. P. 26(a)(2) and Local Rule CV-26(b) on
                   issues for which the party does not bear the
                   burden of proof.

May 9, 2020        Deadline for Defendant’s final amended
                   pleadings. (A motion for leave to amend is
                   required.)

6 weeks after      Deadline to object to any other party’s expert
disclosure of an   witnesses. Objection shall be made by a motion
expert is made     to strike or limit expert testimony and shall be
                   accompanied by a copy of the expert’s report in
                   order to provide the court with all the
                   information necessary to make a ruling on any
                   objection.


July 30, 2020      Deadline for motions to dismiss, motions for
                   summary judgment, or other dispositive
                   motions.

July 18, 2020      All discovery shall be commenced in time to be
                   completed by this date.

October 25, 2020   Notice of intent to offer certified records.




                                        2
Case 4:19-cv-00364-ALM Document 47 Filed 01/28/20 Page 3 of 4 PageID #: 333



October 25, 2020    Counsel and unrepresented parties are each
                    responsible for contacting opposing counsel and
                    unrepresented parties to determine how they
                    will prepare the Joint Final Pretrial Order (See
                    www.txed.uscourts.gov) and Joint Proposed
                    Jury Instructions and Verdict Form (or
                    Proposed Findings of Fact and Conclusions of
                    Law in non-jury cases).


November 1, 2020    Video Deposition Designation due. Each party
                    who proposes to offer a deposition by video
                    shall serve on all other parties a disclosure
                    identifying the line and page numbers to be
                    offered. All other parties will have seven
                    calendar days to serve a response with any
                    objections and requesting crossexamination
                    line and page numbers to be included. Counsel
                    must consult on any objections and only those
                    which cannot be resolved shall be presented to
                    the court. The party who filed the initial Video
                    Deposition Designation is responsible for
                    preparation of the final edited video in
                    accordance with all parties’ designations and
                    the Court’s rulings on objections.

November 8, 2020    Motions in limine due. File Joint Final Pretrial
                    Order. (See www.txed.uscourts.gov).

November 22, 2020   Response to motions in limine due. File
                    objections to witnesses, deposition extracts, and
                    exhibits, listed in pre-trial order. (This does not
                    extend the deadline to object to expert
                    witnesses) (Provide the exhibit objected to in
                    the motion or response). If numerous objections
                    are filed the court may set a hearing prior to
                    docket       call.    File      Proposed       Jury
                    Instructions/Form of Verdict (or Proposed
                    Findings of Fact and Conclusions of Law).




                                         3
    Case 4:19-cv-00364-ALM Document 47 Filed 01/28/20 Page 4 of 4 PageID #: 334



    Date will be set by   If numerous objections are filed the court may
    court. Usually within set a hearing to consider all pending motions
    10 days prior to the  and objections.
    Final Pretrial
    Conference.
    December 3, 2020      Final Pretrial Conference at 9:00 a.m. at the
                          Paul Brown United States Courthouse located at
                          101 East Pecan Street in Sherman, Texas. Date
                          parties should be prepared to try case. All cases
                          on the Court’s Final Pretrial Conference docket
                          for this day have been set at 9:00 a.m. However,
                          prior to the Final Pretrial Conference date, the
                          Court will set a specific time between 9:00 a.m.
                          and 4:00 p.m. for each case, depending on
                          which cases remain on the Court’s docket.

    To be determined      10:00 a.m. Jury selection and trial at the Paul
                          Brown United States Courthouse located at 101
.                         East Pecan Street in Sherman, Texas. Cases that
                          remain for trial following the Court’s Pretrial
                          docket will be tried between January 4, 2021,
                          and January 29, 2021. A specific trial date in
                          this time frame will be selected at the Final
                          Pretrial Conference.

     SIGNED this 28th day of January, 2020.




                                 ___________________________________
                                 AMOS L. MAZZANT
                                 UNITED STATES DISTRICT JUDGE




                                              4
